Exhibit 10.1
VOTING AGREEMENT
     This Voting Agreement (the “Agreement”) is made and entered into as of
March 25, 2010, by and among Project Porsche Holdings Corporation, a Delaware
corporation (“Parent”), and the undersigned stockholder (“Holder”) of Plato
Learning, Inc., a Delaware corporation (the “Company”).
RECITALS
     Pursuant to an Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), by and among Parent, Project Porsche Merger Corp., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company, Merger Sub is merging with and into the Company (the “Merger”) and
the Company, as the surviving corporation of the Merger, will thereby become a
wholly-owned subsidiary of Parent. Concurrently with the execution and delivery
of the Merger Agreement and as a condition and inducement to Parent and Merger
Sub to enter into the Merger Agreement, Parent has required that Holder enter
into this Agreement. Holder is the beneficial owner (within the meaning of
Rule 13d-3 of the Exchange Act) of such number of shares of the outstanding
Common Stock, par value $0.01 per share, of the Company as is indicated beneath
Holder’s signature on the last page of this Agreement (the “Shares”).
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Merger Agreement.
AGREEMENT
     The parties agree as follows:
     1. Agreement to Retain Shares.
          (a) Transfer. During the period beginning on the date hereof and
ending on the earlier to occur of (i) the Effective Time and (ii) the Expiration
Date (as defined in Section 4 below), (1) except as contemplated by the Merger
Agreement, and except as provided in Section 1(b) below, Holder agrees not to,
directly or indirectly, sell, transfer, exchange or otherwise dispose of
(including by merger, consolidation or otherwise by operation of law) the Shares
or any New Shares (as defined below), and (2) Holder agrees not to, directly or
indirectly, grant any proxies or powers of attorney, deposit any of such
Holder’s Shares into a voting trust or enter into a voting agreement with
respect to any of such Holder’s Shares, or enter into any agreement or
arrangement providing for any of the actions described in this clause (2).
          (b) Permitted Transfers. Section 1(a) shall not prohibit a transfer of
Shares or New Shares (as defined below) by Holder to (i) any family member or
trust for the benefit of any family member of (ii) any stockholder, member or
partner of any Holder which is an entity, so long as the assignee or transferee
agrees to be bound by the terms of this Agreement and executes and delivers to
the parties hereto a written consent memorializing such agreement.
          (c) New Shares. Holder agrees that any shares of Company Common Stock
that Holder purchases or with respect to which Holder otherwise acquires record
or beneficial ownership after the date of this Agreement and prior to the
earlier to occur of (i) the Effective





--------------------------------------------------------------------------------



 



Time and (ii) the Expiration Date (“New Shares”) shall be subject to the terms
and conditions of this Agreement to the same extent as if they constituted
Shares.
     2. Agreement to Vote Shares.
          (a) Until the earlier to occur of the Effective Time and the
Expiration Date, at every meeting of the stockholders of the Company called with
respect to any of the following, and at every adjournment thereof, and on every
action or approval by written consent of the stockholders of the Company with
respect to any of the following, Holder shall appear at such meeting (in person
or by proxy) and shall vote or consent the Shares and any New Shares (i) in
favor of adoption of the Merger Agreement and the approval of the transactions
contemplated thereby and (ii) against any Third Party Acquisition Proposal (the
“Covered Proposals”). This Agreement is intended to bind Holder as a stockholder
of the Company only with respect to the Covered Proposals. Except as expressly
set forth in clauses (i) and (ii) of this Section 2, Holder shall not be
restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the stockholders of the Company. Until the earlier to
occur of the Effective Time and the Expiration Date, Holder covenants and agrees
not to enter into any agreement or understanding with any person with respect to
voting of its Shares on any Covered Proposal which conflicts with the terms of
this Agreement.
          (b) Holder further agrees that, until the earlier to occur of the
Effective Time and the Expiration Date, Holder will not, and will not permit any
entity under Holder’s control to, (A) solicit proxies or become a “participant”
in a “solicitation” (as such terms are defined in Rule 14A under the Exchange
Act) in opposition to any Covered Proposal, (B) initiate a stockholders’ vote
with respect to an Third Party Acquisition Proposal or (C) become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of the Company with respect to an Third Party
Acquisition Proposal.
          (c) Subject to the provisions set forth in Section 5 hereof, and as
security for Holder’s obligations under Section 2(a), Holder hereby irrevocably
constitutes and appoints Parent and its or his designees as his attorney and
proxy in accordance with the General Corporation Law of the State of Delaware,
with full power of substitution and resubstitution, to cause the Shares to be
counted as present at the Stockholders’ Meeting, to vote his Shares at the
Stockholders’ Meeting, however called, and to execute consents in respect of his
Shares with respect to the Covered Proposals. SUBJECT TO THE PROVISIONS SET
FORTH IN SECTION 5 HEREOF, THIS PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND
COUPLED WITH AN INTEREST. Upon the execution of this Agreement, Holder hereby
revokes any and all prior proxies or powers of attorney given by Holder with
respect to voting of the Shares on the Covered Proposals and agrees not to grant
any subsequent proxies or powers of attorney with respect to the voting of the
Shares on any Covered Proposal until after the Expiration Date. Holder
understands and acknowledges that Parent is entering into the Merger Agreement
in reliance upon the Holder’s execution and delivery of this Agreement and
Holder’s granting of the proxy contained in this Section 2(c). Holder hereby
affirms that the proxy granted in this Section 2(c) is given in connection with
the execution of the Merger Agreement, and that such proxy is given to secure
the performance of the duties of Holder under this Agreement.

2



--------------------------------------------------------------------------------



 



     3. Representations, Warranties and Covenants of Holder. Holder hereby
represents, warrants and covenants to Parent that Holder (i) is the beneficial
owner of the Shares, which, at the date of this Agreement and at all times up
until the earlier to occur of (A) the Effective Time and (B) the Expiration
Date, will be free and clear of any liens, claims, options, charges or other
encumbrances (other than those created by this Agreement) and (ii) as of the
date hereof does not own of record or beneficially any shares of capital stock
of the Company other than the Shares (excluding shares as to which Holder
currently disclaims beneficial ownership in accordance with applicable law).
Holder has the legal capacity, power and authority to enter into and perform all
of Holder’s obligations under this Agreement (including under the proxy granted
in Section 2(c) above). This Agreement (including the proxy granted in Section
2(c) above) has been duly and validly executed and delivered by Holder and
constitutes a valid and binding agreement of Holder, enforceable against Holder
in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
     4. Termination. This Agreement and the proxy delivered in connection
herewith shall terminate and shall have no further force and effect as of the
earliest to occur of (i) the date of termination of the Merger Agreement in
accordance with the terms and provisions thereof, (ii) the date that Parent
notifies the Company that it is not willing or not able to proceed with the
Merger on substantially the terms set forth in the Merger Agreement, including
by advising the Company that it is unwilling to proceed with the Merger unless
the Merger Consideration is reduced, (iii) the date following the date of the
Stockholders’ Meeting, including any adjournment or postponement thereof and
(iv) the Outside Termination Date (the earliest of such dates, the “Expiration
Date”).
     5. Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (i) Holder makes no agreement or understanding herein in any capacity
other than in Holder’s capacity as a beneficial owner of the Shares,
(ii) nothing in this Agreement shall be construed to limit or affect the
Holder’s rights and obligations as a director, officer, or other fiduciary of
the Company, and (iii) Holder shall have no liability to Parent, Merger Sub or
any of their Affiliates under this Agreement as a result of any action or
inaction by Holder acting in his capacity as a director, officer, or other
fiduciary of the Company.

6.   Miscellaneous.

          (a) Amendments and Waivers. Any term of this Agreement may be amended
or waived with the written consent of the parties or their respective successors
and assigns. Any amendment or waiver effected in accordance with this Section
6(a) shall be binding upon the parties and their respective successors and
assigns.
          (b) Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law thereof. Each of the parties hereto
(i) consents to submit to the personal jurisdiction of any federal court located
in the State of Delaware or any Delaware state court in the event any dispute
arises out of this Agreement, (ii) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such

3



--------------------------------------------------------------------------------



 



court and (iii) agrees that it shall not bring any action relating to this
Agreement in any court other than a federal or state court sitting in the State
of Delaware.
          (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (d) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
72 hours after being deposited in the regular mail as certified or registered
mail with postage prepaid, if such notice is addressed to the party to be
notified at such party’s address or facsimile number as set forth below, or as
subsequently modified by written notice.
          (f) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
          (g) Specific Performance. Each of the parties hereto recognizes and
acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Parent and Merger Sub to sustain damages for which they
would not have an adequate remedy at law for money damages, and therefore each
of the parties hereto agrees that in the event of any such breach Parent shall
be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which they may be entitled, at law or in equity.
[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     The parties have caused this Agreement to be duly executed on the date
first above written.

                  Project Porsche Holdings Corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        Address:         Thoma Bravo, LLC         600 Montgomery Street, 32nd
Floor         San Francisco, CA 94111         Telephone: (415) 263-3660        
Facsimile: (415) 392-6480         Attention: Scott Crabill        
                   Holden Spaht    

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  “HOLDER”    
 
                          [NAME]    
 
                Holder’s Address for Notice:    
 
                     
 
                     
 
                     
 
           
 
  Facsimile:        
 
  Attention:  
 
   
 
     
 
   

Shares owned of record: Beneficially owned shares:

              Class of Shares   Number   Class of Shares   Number              

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



SPOUSAL CONSENT
The undersigned represents that the undersigned is the spouse of:
 
Name of Holder
and that the undersigned is familiar with the terms of the Voting Agreement (the
“Agreement”), entered into as of March 25, 2010], by and among Project Porsche
Holdings Corporation, a Delaware corporation, and the undersigned’s spouse. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of such Agreement shall be irrevocably bound by
the terms of such Agreement and by any amendment, modification, waiver or
termination signed by the undersigned’s spouse. The undersigned further agrees
that the undersigned’s community property interest in all property which is the
subject of such Agreement shall be irrevocably bound by the terms of such
Agreement, and that such Agreement shall be binding on the executors,
administrators, heirs and assigns of the undersigned. The undersigned further
authorizes the undersigned’s spouse to amend, modify or terminate such
Agreement, or waive any rights thereunder, and that each such amendment,
modification, waiver or termination signed by the undersigned’s spouse shall be
binding on the community property interest of undersigned in all property which
is the subject of such Agreement and on the executors, administrators, heirs and
assigns of the undersigned, each as fully as if the undersigned had signed such
amendment, modification, waiver or termination.

         
Dated: March 25, 2010
 
 
Name:    

 